Case: 20-10408     Document: 00515657011         Page: 1     Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 1, 2020
                                  No. 20-10408                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terrol Debaun Travis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-270-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Terrol Debaun Travis appeals the sentence imposed after his guilty
   plea conviction for possession of a firearm by a felon. He maintains that the
   district court erred by applying the provisions of the Armed Career Criminal
   Act (ACCA), 18 U.S.C. § 924(e), and imposing enhanced punishment. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10408      Document: 00515657011          Page: 2   Date Filed: 12/01/2020




                                    No. 20-10408


   contends that, for purposes of the ACCA, his prior convictions in Texas for
   possession with intent to deliver a controlled substance and for aggravated
   assault with a deadly weapon do not constitute predicate offenses.
          Travis asserts that his conviction in Texas for possession with intent
   to deliver a controlled substance does not qualify as a “serious drug offense”
   under the ACCA because the statute of conviction can be violated by an offer
   to sell. However, as he admits, his claim is foreclosed. See United States v.
   Cain, 877 F.3d 562, 562-563 (5th Cir. 2017); United States v. Vickers, 540 F.3d
   356, 364-65 (5th Cir. 2008).
          He also argues that his conviction in Texas for aggravated assault with
   a deadly weapon is not a “violent felony” under the ACCA because the crime
   can be committed with a mens rea of recklessness and does not require the
   use, attempted use, or threatened use of physical force. His challenge, as he
   acknowledges, is foreclosed. See United States v. Torres, 923 F.3d 420, 425-
   26 (5th Cir. 2019); United States v. Gracia-Cantu, 920 F.3d 252, 253-54 (5th
   Cir.), cert. denied, 140 S. Ct. 157 (2019); United States v. Gomez Gomez, 917
   F.3d 332, 333-34 (5th Cir. 2019), petition for cert. filed (U.S. July 19, 2019)
   (No. 19-5325).
          The Government has filed an unopposed motion for summary
   affirmance and, alternatively, requests an extension of time to file its brief.
   Because the issues presented on appeal are foreclosed, summary affirmance
   is proper. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Thus, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                         2